Citation Nr: 0836922	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for erectile dysfunction (also characterized as impotence).

2.  Entitlement to a compensable rating for burn scars of the 
neck and arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to March 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal for 
additional development in September 2007.

The issue of an increased evaluation for burn scars is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Erectile dysfunction is manifested by impotency and visible 
deformity of the penis; the veteran is currently in receipt 
of special monthly compensation based on loss of use of a 
creative organ.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for erectile dysfunction have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in July 2005 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.  As such, the duty to notify has been met.

2.  Duty to Assist
In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted t VA and private treatment records.  The 
veteran was afforded VA medical examinations, the most recent 
conducted in December 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Erectile Dysfunction

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran attended a VA examination in April 2005.  He 
complained of erectile dysfunction, rectal pain, and rectal 
discharge.  He had no specific voiding complaints except for 
some mild dysuria.  There was no groin adenopathy, the 
phallus was normal, and the testes were bilaterally 
descended.  The prostate was flat and smooth.

The veteran attended a VA examination in December 2007.  
Examination indicated that the veteran did not have 
genitourinary diseases, urinary leakage, recurrent urinary 
tract infections, urinary tract stones, history of renal 
disorders, acute nephritis, hydronephrosis, or cardiovascular 
symptoms.  The veteran did have erectile dysfunction which 
was treated with medication.  Deformities were noted; in 
particular there was firmness at the base of the penis and 
possible peyronies plaque.  The veteran had ventral chrode 
bending of the penis and poor tumescence.

The veteran is currently assigned a 20 percent rating for his 
service-connected erectile dysfunction.  Under Diagnostic 
Code 7522, a 20 percent evaluation is the maximum available.  
In addition, consideration of special monthly compensation is 
merited under this Code.  If a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, or one 
foot, or one hand, or both buttocks, or blindness of one eye 
(having only light perception), complete organic aphonia with 
constant inability to communicate by speech, or deafness of 
both ears, the rate of compensation therefore shall be $82 
per month for each such loss or loss of use independent of 
any other compensation.  This is referred to as an award of 
special monthly compensation (SMC) at the '(k) rate.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The RO granted SMC 
at the rate provided at 38 U.S.C.A. § 1114(k) for the loss of 
use of his creative organ. There is a complete absence of any 
evidence indicating that the veteran qualifies for an 
additional award of SMC at the ('k') rate.  The Board has 
considered whether a more favorable evaluation is available 
under any other diagnostic code.  There is no evidence of 
stricture or fistula of the urethra, removal of the penis, or 
removal or trophy of the testes.  The veteran is already 
evaluated for a separate disability under DC 7527.  As such, 
a higher rating is not available under another diagnostic 
code.

The veteran's representative has contended that he is 
entitled to an extraschedular evaluation for this disability.  
When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. 3.321(b); see 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board 
may determine, in the first instance, that a veteran has not 
presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
No. 05-2066 (Apr. 23, 2008).  Here, the Board finds that 
referral for extraschedular consideration is not warranted.  
The veteran's primary symptoms are deformity and loss of 
erectile power, the two exact symptoms contemplated by the 
rating schedule.  There is no evidence of record showing an 
unusual or exceptional disability picture which cannot be 
adequately rated under the rating schedule.

The preponderance of the evidence is against the veteran's 
claim.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for an initial rating in excess of 20 
percent cannot be granted.


ORDER

An initial rating in excess of 20 percent for erectile 
dysfunction is denied.


REMAND

In its September 2007 remand, the Board instructed the RO/AMC 
to afford the veteran a VA examination in order to determine 
the current severity of his burn scars.  This examination was 
to include measurements of any and all scars.  The 
examination was conducted in November 2007 and the 
measurements were limited to a scar on the veteran's right 
upper arm.  The initial injury was to the back and both upper 
arms and each of these areas was not addressed in the VA 
examination.  As such, another remand is in order so that a 
new examination which provides measurements of the scars can 
be given.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new and 
complete VA examination in order to 
determine the current severity of the 
burn scars to his back and arms.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including records showing the initial 
injury.  The examiner should conduct a 
complete history and physical.  The 
examiner should specifically discuss 
the measurements of any and all scars.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


